ICJ_058_NuclearTests_AUS_FRA_1974-12-20_JUD_01_ME_05_EN.txt. 298

SEPARATE OPINION OF JUDGE PETREN
[Translation ]

If I have been able to vote for the Judgment, it is because its operative
paragraph finds that the claim is without object and that the Court is not
called upon to give a decision thereon. As my examination of the case has
led me to the same conclusion, but on grounds which do not coincide
with the reasoning of the Judgment, I append this separate opinion.

The case which the Judgment brings to an end has not advanced beyond

the preliminary stage in which the questions of the jurisdiction of the
Court and the admissibility of the Application fall to be resolved. Aus-
tralia’s request for the indication of interim measures of protection could
not have had the consequence of suspending the Court’s obligation to
consider the preliminary questions of jurisdiction and admissibility as
soon as possible. On the contrary, that request having been granted, it
was particularly urgent that the Court should decide whether it had been
validly seised of the case. Any delay in that respect meant the prolon-
gation, embarrassing to the Court and to the Parties, of uncertainty con-
cerning the fulfilment of an absolute condition for the justification of any
indication of interim measures of protection.

In this situation, it was highly imperative that the provisions of the
Rules of Court which were revised not so long ago for the purpose of
accelerating proceedings should be strictly applied. Only recently,
moreover, on 22 November 1974, the General Assembly of the United
Nations adopted, on the item concerning a review of the Court’s role,
resolution 3232 (XXIX), of which one preambular paragraph recalls how
the Court has amended its Rules in order to facilitate recourse to it for
the judicial settlement of disputes, inter alia, by reducing the likelihood
of delays. Among the reasons put forward by the Court itself to justify
revision of the Rules, there was the necessity of adapting its procedure
to the pace of world events (/.C.J. Yearbook 1967-1968, p. 87). Now if
ever, in this atomic age, there was a case which demanded to be settled in
accordance with the pace of world events, it is this one. The Court never-
theless, in its Order of 22 June 1973! indicating interim measures of
protection, deferred the continuance of its examination of the questions

1 Having voted against the resolution whereby the Court, on 24 March 1974,
decided to close the enquiry into the premature disclosure of its decision, as also of the
voting-figures, before the Order of 22 June 1973 was read at a public sitting, I wish to
state my opinion that the enquiry referred to was one of a judicial character and that its
continuance on the bases already acquired should have enabled the Court to get closer
to the truth. I did not agree with the decision whereby the Court excluded from publi-
cation, in the volume of Pleadings, Oral Arguments, Documents to be devoted to the
case, certain documents which to my mind are important for the comprehension of the
incident and the search for its origins.

49
NUCLEAR TESTS (SEP. OP. PETREN) 299

of jurisdiction and admissibility, concerning which it held, in one of the
consideranda to the Order, that it was necessary to resolve them as soon as
possible.

Despite the firmness of this finding, made in June 1973, it is very nearly
1975 and the preliminary questions referred to have remained unresolved.
Having voted against the Order of 22 June 1973 because I considered
that the questions of jurisdiction and admissibility could and should have
been resolved without postponement to a later session, | have a fortiori
been opposed to the delays which have characterized the continuance of
the proceedings and the upshot of which is that the Court has concluded
that Australia’s Application is without object now. I must here recall! the
circumstances in which certain time-limits were fixed, because it is in the
light of those circumstances that I have had to take up my position on
the suggestion that consideration of the admissibility of the Application
should be deferred until some later date.

When, in the Order of 22 June 1973, the Court invited the Parties to
produce written pleadings on the questions of its jurisdiction and the
admissibility of the Application, it fixed 21 September 1973 as the time-
limit for the filing of the Australian Government’s Memorial and 21 De-
cember 1973 as the time-limit for the filing of a Counter-Memorial by the
French Government. This decision was preceded by a conversation
between the Acting President and the Agent of Australia, who stated that
he could agree to a three-month time-limit for his own G 2vernment’s
pleading. No contact was sought with the French Government at that
same time. No reference is to be found in the Order to the application of
Article 40 of the Rules of Court or, consequently, to the consultation
which had taken place with the Agent of Australia. After the Order had
been made, the Co-Agent of Australia, on 25 June 1973, informed the
Acting President that his Government felt it would require something
in the nature of a three-month extension of time-limit on account of a
new element which was bound to have important consequences, namely
that the Memorial would now have to deal not only with jurisdiction but
also with admissibility. Although the Court remained in session until
13 July 1973, this information was not conveyed to it. On 10 August 1973
the Co-Agent was received by the President and formally requested on
behalf of his Government that the time-limit be extended to 21 December
1973, on the ground that questions of admissibility had not been foreseen
when the Agent had originally been asked to indicate how much time he
would require for the presentation of a Memorial on jurisdiction. Fol-
lowing this conversation the Co-Agent, by a letter of 13 August, requested
that the time-limit should be extended to 23 November. Contrary to what
had been done in June with regard to the fixing of the original time-
limits, the French Government was invited to make known its opinion.
Its reply was that, having denied the Court’s jurisdiction in the case, it
was unable to express any opinion. After he had consulted his colleagues
by correspondence on the subject of the time-limits and a majority had
expressed a favourable view, the President, by an Order of 28 August,

50
NUCLEAR TESTS (SEP. OP, PETREN) 300

extended the time-limit for the filing of the Australian Government’s
Memorial to 23 November 1973 and the time-limit for the filing of a
Counter-Memorial by the French Government to 19 April 1974.

The circumstances in which the written proceedings on the preliminary
questions were thus prolonged until 19 April 1974 warrant several ob-
servations. In the first place, it would have been more in conformity with
the Statute and the Rules of Court not to have consulted the Australian
Government until after the Order of 22 June 1973 had been made and to
proceed at the same time to consult the French Government. Let us
suppose that this new procedure were to be put into general practice and
it became normal, before the Court’s decision on a preliminary phase, to
consult the Agents of the Parties regarding the time-limits for the next
phase: any Agent who happened not to be consulted on a particular
occasion would not require supernatural perspicacity to realize that this
case was not going to continue.

To return to the present case, there is every reason to think that the
French Government, if it had been consulted immediately after the
making of the Order of 22 June 1973, would have given the same reply
as it did two months later. It would then have been clear at once that the
French Government had no intention of participating in the written
proceedings and that there would be no necessity to allocate it a three-
month period for the production of a Counter-Memorial. In that way
the case could have been ready for hearing by the end of the summer of
1973, which would have enabled the Court to give its judgment before
that year was out. After having deprived itself of the possibility of hold-
ing the oral proceedings during the autumn of 1973, the Court found
itself faced with a request for the extension of the time-limit for the filing
of the Memorial. It is to be regretted that this request, announced three
days after the reading of the Order of 22 June 1973, was not drawn to
the Court’s attention while it was yet sitting, which would have enabled
it to hold a regular deliberation on the question of extension. As it
happened, the Order of 28 August not only extended the time-limit fixed
for the filing of the Memorial of the Australian Government but also
accompanied this time-limit with a complementary time-limit of five
months for the filing of a Counter-Memorial which the French Govern-
ment had no intention of presenting. Those five months merely prolonged
the period during which the Australian Government was able to prepare
for the oral proceedings, which was another unjustified favour accorded
to that Government.

But that is not all: the Order of 28 August 1973 also had the result of
reversing the order in which the present case and the Fisheries Jurisdiction
cases should have become ready for hearing. In the latter cases, the Court,
after having indicated interim measures of protection by Orders of 17
August 1972, had found, by its Judgments of 2 February 1973, that it
possessed jurisdiction and, by Orders of 15 February 1973, had fixed the
time-limits for the filing of Memorials and Counter-Memorials at
1 August 1973 and 15 January 1974 respectively. If the Order of 28

51
NUCLEAR TESTS (SEP. OP. PETREN) 301

August 1973 extending the time-limits in the present case had not inter-
vened, this case would have been ready for hearing on 22 December 1973,
i.e., before the Fisheries Jurisdiction cases, and would have had priority
over them by virtue of Article 50, paragraph 1, of the 1972 Rules of
Court and Article 46, paragraph 1, of the 1946 Rules of Court which
were still applicable to the Fisheries Jurisdiction cases. After the Order of
28 August 1973 had prolonged the written proceedings in the present
case until 19 April 1974, it was the Fisheries Jurisdiction cases which
became entitled to priority on the basis of the above-mentioned provisions
of the Rules of Court in either of their versions. However, the Court
could have decided to restore the previous order of priority, a decision
which Article 50, paragraph 2, of the 1972 Rules, and Article 46, para-
graph 2, of the 1946 Rules, enabled it to take in special circumstances.
The unnecessary character of the time-limit fixed for the filing of a
Counter-Memorial by the French Government was in itself a special
circumstance, but there were others even more weighty. In the Fisheries
Jurisdiction cases, there was no longer any uncertainty concerning the
justification for the indication of interim measures of protection, inas-
much as the Court had found that it possessed jurisdiction, whereas in the
present case this uncertainty had persisted for many months. Yet France
had requested the removal of the case from the list and, supposing that
attitude were justified, had an interest in seeing the proceedings brought
to an end and, with them, the numerous criticisms levelled at it for not
applying interim measures presumed to have been indicated by a Court
possessing jurisdiction. Moreover, as France might during the summer of
1974 be carrying out a new series of atmospheric nuclear tests, Australia
possessed its own interest in having the Court’s jurisdiction confirmed
before then, inasmuch as that would have conferred greater authority on
the indication of interim measures.

For all those reasons, the Court could have been expected to decide
to take the present case before the Fisheries Jurisdiction cases. Neverthe-
less, on 12 March 1974, a proposal in that sense was rejected by 6 votes
to 2, with 6 abstentions. In that way the Court deprived itself of the
possibility of delivering a judgment in the present case before the end of
the critical period of 1974.

The proceedings having been drawn out until the end of 1974 by this
series of delays, the Court has now found that Australia’s Application is
without object and that it is therefore not called upon to give a decision
thereon.

It is not possible to take up any position vis-a-vis this Judgment with-
out being clear as to what it signifies in relation to the preliminary ques-
tions which, under the terms of the Order of 22 June 1973, were to be
considered by the Court in the present phase of the proceedings, namely
the jurisdiction of the Court to entertain the dispute and the admissibility
of the Application. As the Court has had frequent occasion to state,
these are questions between which it is not easy to distinguish. The ad-

52
NUCLEAR TESTS (SEP. OP. PETREN) 302

missibility of the Application may even be regarded as a precondition of
the Court’s jurisdiction. In Article 8 of Resolution concerning the Internal
Judicial Practice of the Court, competence and admissibility are placed
side by side as conditions to be satisfied before the Court may undertake
the consideration of the merits. It is on that basis that the Order of 22 June
1973 was drawn up. It emerges from its consideranda that the aspects of
competence which are to be examined include, on the one hand, the
effects of the reservation concerning activities connected with national
defence which France inserted when it renewed in 1966 its acceptance of
the Court’s jurisdiction and, on the other hand, the relations subsisting
between France and Australia by virtue of the General Act of 1928 for
the Pacific Settlement of International Disputes, supposing that instrument
to be still in force. However, the Order is not so precise regarding the
aspects of the question of the admissibility of the Application which are
to be explored. On the contrary, it specifies none, and it is therefore by a
wholly general enquiry that the Court has to determine whether it was
validly seised of the case. One of the very first prerequisites is that the
dispute should concern a matter governed by international law. If this
were not the case, the dispute would have no object falling within the
domain of the Court’s jurisdiction, inasmuch as the Court is only com-
petent to deal with disputes in international law.

The Judgment alludes in paragraph 24 to the jurisdiction of the Court
as viewed therein, i.e., as limited to problems related to the jurisdictional
provisions of the Statute of the Court and of the General Act of 1928.
In the words of the first sentence of that paragraph, “the Court has first
to examine a question which it finds to be essentially preliminary, namely
the existence of a dispute, for, whether or not the Court has jurisdiction
in the present case, the resolution of that question could exert a decisive
influence on the continuation of the proceedings”. In other words, the
Judgment, which makes no further reference to the question of juris-
diction, indicates that the Court did not find that there was any necessity
to consider or resolve it. Neither—though this it does not make so plain—
does it deal with the question of admissibility.

For my part, I do not believe that it is possible thus to set aside con-
sideration of all the preliminary questions indicated in the Order of
22 June 1973. More particularly, the Court ought in my view to have
formed an opinion from the outset as to the true character of the dispute
which was the subject of the Application; if the Court had found that the
dispute did not concern a point of international Jaw, it was for that
absolutely primordial reason that it should have removed the case from
its list, and not because the non-existence of the subject of the dispute
was ascertained after many months of proceedings.

It is from that angle that I believe | should consider the question of the
admissibility of Australia’s Application. It is still my view that, as I said
in the dissenting opinion which I appended to the Order of 22 June 1973,
what is first and foremost necessary is to ask oneself whether atmospheric
tests of nuclear weapons are, generally speaking, governed by norms of

53
NUCLEAR TESTS (SEP. OP. PETREN) 303

international law, or whether they belong to a highly political domain
where the international norms of legality or illegality are still at the
gestation stage. It is quite true that disputes concerning the interpretation
or application of rules of international law may possess great political
importance without thereby losing their inherent character of being legal
disputes. It is nonetheless necessary to distinguish between disputes
revolving on norms of international law and tensions between States
caused by measures taken in a domain not yet governed by international
law.

In that connection, I feel it may be useful to recall what has happened
in the domain of human rights. In the relatively recent past, it was
generally considered that the treatment given by a State to its own
subjects did not come within the purview of international law. Even the
most outrageous violations of human rights committed by a State to-
wards its own nationals could not have formed the subject of an appli-
cation by another State to an international judicial organ. Any such appli-
cation would have been declared inadmissible and could not have given
rise to any consideration of the truth of the facts alleged by the applicant
State. Such would have been the situation even in relations between
States having accepted without reservation the optional clause of Article
36 of the Statute of the Permanent Court of International Justice. The
mere discovery that the case concerned a matter not governed by inter-
national law would have been sufficient to prevent the Permanent Court
from adjudicating upon the claim. To use the terminology of the present
proceedings, that would have been a question concerning the admissi-
bility of the application and not the jurisdiction of the Court. It is only
an evolution subsequent to the Second World War which has made the
duty of States to respect the human rights of all, including their own
nationals, an obligation under international law towards all States mem-
bers of the international community. The Court alluded to this in its
Judgment in the case concerning the Barcelona Traction, Light and Power
Company, Limited (I.C.J. Reports 1970, p. 32). It is certainly to be
regretted that this universal recognition of human rights should not, up
to now, have been accompanied by a corresponding evolution in the
jurisdiction of international judicial organs. For want of a watertight
system of appropriate jurisdictional clauses, too many international dis-
putes involving the protection of human rights cannot be brought to
international adjudication. This the Court also recalled in the above-
mentioned Judgment (ibid., p. 47), thus somewhat reducing the impact of
its reference to human rights and thereby leaving the impression of a self-
contradiction which has not escaped the attention of writers.

We can see a similar evolution taking place today in an allied field,
that of the protection of the environment. Atmospheric nuclear tests,
envisaged as the bearers of a particularly serious risk of environmental
pollution, are a source of acute anxiety for present-day mankind, and it
is only natural that efforts should be made on the international plane to
erect legal barriers against that kind of test. In the present case, the ques-

54
NUCLEAR TESTS (SEP. OP. PETREN) 304

tion is whether such barriers existed at the time of the filing of the
Australian Application. That Application cannot be considered admissible
if, at the moment when it was filed, international law had not reached the
stage of applicability to the atmospheric testing of nuclear weapons. It
has been argued that it is sufficient for two parties to be in dispute over a
right for an application from one of them on that subject to be admissible.
Such would be the situation in the present case, but to my mind the ques-
tion of the admissibility of an application cannot be reduced to the ob-
servance of so simple a formula. It is still necessary that the right claimed
by the applicant party should belong to a domain governed by interna-
tional law. In the present case, the Application is based upon an allegation
that France’s nuclear tests in the Pacific have given rise to radio-active
fall-out on the territory of Australia. The Australian Government con-
siders that its sovereignty has thereby been infringed in a manner con-
trary to international law. As there is no treaty link between Australia
and France in the matter of nuclear tests, the Application presupposes
the existence of a rule of customary international law whereby States are
prohibited from causing, through atmospheric nuclear tests, the deposit
of radio-active fall-out on the territory of other States. It is therefore the
existence or non-existence of such a customary rule which has to be deter-
mined.

It was suggested in the course of the proceedings that the question of
the admissibility of the Application was not of an exclusively preliminary
character and that consideration of it could be deferred until the exami-
nation of the merits. This raises a question regarding the application of
Article 67 of the 1972 Rules of Court. The main motive for the revision
of the provisions of the Rules which are now to be found in that Article
was to avoid the situation in which the Court, having reserved its po-
sition with regard to a preliminary question, orders lengthy proceedings
on the substantive aspects of a case only to find at the end that the answer
to that preliminary question has rendered such proceedings superfluous.
It is true that Article 67 refers only to preliminary objections put forward
by the respondent, but it is obvious that the spirit of that Article ought
also to apply to the consideration of any questions touching the ad-
missibility of an application which the Court is to resolve ex officio. It is
also plainly incumbent upon the Court, under Article 53 of the Statute,
to take special care to see that the provisions of Article 67 of the Rules
are observed when the respondent is absent from the proceedings.

In sum, the Court, for the first time, has had occasion to apply the
provision of its revised Rules which replaced the former provisions
enabling preliminary objections to be joined to the merits. One may ask
where the real difference between the new rule and the old lies. For my
part, I consider that the new rule, like the old, bestows upon the Court a
discretionary power to decide whether, in the initial stage of a case, such
and such a preliminary question ought to be settled before anything else.
In exercising this discretionary power the Court ought, in my view, to
assess the degree of complexity of the preliminary question in relation to

55
NUCLEAR TESTS (SEP. OP. PETREN) 305

the whole of the questions going to the merits. If the preliminary question
is relatively simple, whereas consideration of the merits would give rise to
lengthy and complicated proceedings, the Court should settle the pre-
liminary question at once. That is what the spirit in which the new
Article 67 of the Rules was drafted requires. These considerations appear
to me to be applicable to the present case.

The Court would have done itself the greatest harm if, without resolving
the question of admissibility, it had ordered the commencement of pro-
ceedings on the merits in all their aspects, proceedings which would
necessarily have been lengthy and complicated if only because of the
scientific and medical problems involved. It should be recalled that, in the
preliminary stage from which they have not emerged, the proceedings had
already been subjected to considerable delays, which left the Australian
Government ample time to prepare its written pleadings and oral argu-
ments on all aspects of admissibility. How, in those circumstances,
could the consideration of the question have been postponed to some
later date?

As is clear from the foregoing, the admissibility of the Application
depends, in my view, on the existence of a rule of customary international
law which prohibits States from carrying out atmospheric tests of nuclear
weapons giving rise to radio-active fall-out on the territory of other States.
Now it is common knowledge, and is admitted by the Australian Govern-
ment itself, that any nuclear explosion in the atmosphere gives rise to
radio-active fall-out over the whole of the hemisphere where it takes
place. Australia, therefore, is only one of many States on whose territory
France’s atmospheric nuclear tests, and likewise those of other States,
have given rise to the deposit of radio-active fall-out. Since the Second
World War, certain States have conducted atmospheric nuclear tests for
the purpose of enabling them to pass from the atomic to the thermo-
nuclear stage in the field of armaments. The conduct of these States
proves that their Governments have not been of the opinion that custom-
ary international law forbade atmospheric nuclear tests. What is more,
the Treaty of 1963 whereby the first three States to have acquired nuclear
weapons mutually banned themselves from carrying out further atmos-
pheric tests can be denounced. By the provision in that sense the signa-
tories of the Treaty showed that they were still of the opinion that
customary international law did not prohibit atmospheric nuclear tests.

To ascertain whether a customary rule to that effect might have come
into being, it would appear more important to learn what attitude is
taken up by States which have not yet carried out the tests necessary for
reaching the nuclear stage. For such States the prohibition of atmospheric
nuclear tests could signify the division of the international community
into two groups: States possessing nuclear weapons and States not pos-
sessing them. If a State which does not possess nuclear arms refrains
from carrying out the atmospheric tests which would enable it to acquire
them and if that abstention is motivated not by political or economic
considerations but by a conviction that such tests are prohibited by

56
NUCLEAR TESTS (SEP. OP. PETREN) 306

customary international law, the attitude of that State would constitute
an element in the formation of such a custom. But where can one find
proof that a sufficient number of States, economically and technically
capable of manufacturing nuclear weapons, refrain from carrying out
atmospheric nuclear tests because they consider that customary inter-
national law forbids them to do so? The example recently given by
China when it exploded a very powerful bomb in the atmosphere is suffi-
cient to demolish the contention that there exists at present a rule of
customary international law prohibiting atmospheric nuclear tests. It
would be unrealistic to close one’s eyes to the attitude, in that respect,
of the State with the largest population in the world.

To complete this brief outline, one may ask what has been the attitude
of the numerous States on whose territory radio-active fall-out from the
atmospheric tests of the nuclear Powers has been deposited and continues
to be desposited. Have they, generally speaking, protested to these Powers,
pointing out that their tests were in breach of customary international
law? I do not observe that such has been the case. The resolutions passed
in the General Assembly of the United Nations cannot be regarded as
equivalent to legal protests made by one State to another and concerning
concrete instances. They indicate the existence of a strong current of
opinion in favour of proscribing atmospheric nuclear tests. That is a
political task of the highest urgency, but it is one which remains to be
accomplished. Thus the claim submitted to the Court by Australia
belongs to the political domain and is situated outside the framework of
international law as it exists today.

I consider, consequently, that the Application of Australia was, from
the very institution of proceedings, devoid of any object on which the
Court could give a decision, whereas the Judgment finds only that such
an object is lacking now. I concur with the Judgment so far as the out-
come to be given the proceedings is concerned, i.e., that the Court is not
called upon to give a decision, but that does not enable me to associate
myself with the grounds on which the Judgment is based. The fact that I
have nevertheless voted for it is explained by the following considerations.

The method whereby the judgments of the Court are traditionally
drafted implies that a judge can vote for a judgment if he is in agreement
with the essential content of the operative part, and that he can do so
even if he does not accept the grounds advanced, a fact which he normally
makes known by a separate opinion. It is true that this method of order-
ing the matter is open to criticism, more particularly because it does not
rule out the adoption of judgments whose reasoning is not accepted by
the majority of the judges voting in favour of them, but such is the prac-
tice of the Court. According to this practice, the reasoning, which re-
presents the fruit of the first and second readings in which all the judges
participate, precedes the operative part and can no longer be changed at
the moment when the vote is taken at the end of the second reading. This
vote concerns solely the operative part and is not followed by the indi-

57
NUCLEAR TESTS (SEP. OP. PETREN) 307

cation of the reasons upheld by each judge. In such circumstances, a
judge who disapproves of the reasoning of the judgment but is in favour
of the outcome achieved by the operative clause feels himself obliged,
in the interests of justice, to vote for the judgment, because if he voted the
other way he might frustrate the correct disposition of the case. The
present phase of the proceedings in this case was in reality dominated
by the question whether the Court could continue to deal with the case.
On that absolutely essential point ] reached the same conclusion as the
Judgment, even if my grounds for doing so were different.

I have therefore been obliged to vote for the Judgment, even though I
do not subscribe to any of its grounds. Had I voted otherwise I would
have run the risk of contributing to the creation of a situation which
would have been strange indeed for a Court whose jurisdiction is volun-
tary, a situation in which the merits of a case would have been considered
even though the majority of the judges considered that they ought not
to be. It is precisely that kind of situation which Article 8 of the Resolu-
tion concerning the Internal Judicial Practice of the Court is designed to
avoid.

I have still to explain my position with regard to the question of the
Court’s jurisdiction, in the sense given to that term by the Order of 22
June 1973. As the Judgment expressly states, this many-faceted question
is not examined therein. That being so, and as I personally do not feel
any need to examine it in order to conclude in favour of the disposition
of the case for which I have voted, I think that there is no place in this
separate opinion for any account of the ideas | have formed on the sub-
ject. A separate opinion, as I conceive it, ought not to broach any ques-
tions not deait with by the judgment, unless it is absolutely necessary
to do so in order to explain the author’s vote. I have therefore resisted the
temptation to engage in an exchange of views on jurisdiction with those
of my colleagues who have gone into this question in their dissenting
opinions. A debate between judges on matters not dealt with in the
judgment is not likely to add up to anything more than a series of unrelated
monologues—or choruses. For whatever purpose it may serve, however,
I must stress that my silence on the subject does not signify consent to
the proposition that the Court had jurisdiction.

(Signed) Sture PETREN.

58
